Citation Nr: 0518157	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1935 to 
February 1938, and from September 1944 to August 1946, 
including participation in World War II.  He died in April 
1985.  The appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

This matter was also remanded by the Board for a VA medical 
opinion to determine whether a service-related injury was the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died of arteriosclerotic cardiovascular 
disease.

2.  At the time of his death, the veteran was service-
connected for a gunshot wound to the right thigh, a gunshot 
wound to the left foot, and a gunshot wound to the left knee; 
and was rated as 80 percent disabled.

3.  The veteran's service-connected disabilities were not 
related to the veteran's arteriosclerotic cardiovascular 
disease.
  

CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1133 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  See Id.

According to the veteran's death certificate, the veteran 
died in April 1985 as a direct consequence of acute 
myocardial infarction that was due to or a consequence of 
arteriosclerotic cardiovascular disease.  The death 
certificate also listed an old cerebrovascular accident as 
another significant condition.  The case was referred to the 
Office of the Medical Examiner, but no autopsy was performed.

A review of the veteran's claims file indicates that the 
veteran incurred several gunshot wounds in his lower limbs 
while fighting in World War II.  From these injuries, the 
veteran was service-connected for a fractured femur with 
partial ankylosis of the knee, residuals of the left knee 
with instability and loss of the patella, and left foot 
deformity, and rated as 80 percent disabled at the time of 
his death.

VA hospital records shows that the veteran was treated for 
cellulitis of the left knee in March 1966, and in July 1968 
he was treated at a VA hospital for thrombophlebitis of both 
legs.  A chest x-ray showed early arteriosclerosis.


Private treatment records from 1977-1985 show that the 
veteran presented for treatment of a number of ailments, 
including cellulitis in his left foot, draining of pus, and 
transient ischemic attacks (TIAs).  Studies also showed as of 
1982 that the veteran's heart was in the upper range of 
normal.  The private medical records dated in June 1977 
indicate that the veteran had retired from employment at the 
VA because of his leg disabilities, and was also in receipt 
of Social Security Administration disability benefits because 
of his legs.  It was noted under cardio-respiratory that the 
veteran had "no history of any definite problem with his 
heart." In 1982, he was admitted for probable TIA.  However, 
despite extensive testing, the exact vascular cause was not 
determined.  

The appellant submitted three letters from the veteran's 
private doctor dated October 1993, November 1993, and January 
2003 in an effort to connect the veteran's service-connected 
disabilities to the cause of his death.  The October letter 
indicated that the veteran had vascular problems, including 
peripheral-venous clots, until his death.  In the November 
letter, the doctor indicated that it would be unusual for 
peripheral-venous disease to result in myocardial infarction.  
However, the doctor noted that serious problems, such as 
pulmonary infarction from pulmonary emboli, were not unusual 
as a result of peripheral-venous disease.  The doctor 
explained that death from pulmonary emboli could not be 
distinguished from death due to myocardial infarction; and, 
since the veteran had had strokes that were apparently due to 
emboli from an unknown source, the source could have been 
arterial side emboli secondary to the trauma-produced 
disease.  The physician opined that it was certainly possible 
that the veteran's death was directly related to his severe 
chronic and longstanding vascular disease of the legs 
secondary to his war injuries.  In 2003, the doctor wrote 
that from his memory of the veteran he recalled that the 
veteran had phlebitis in both legs and that this may have had 
a relationship with the stroke that he had.  The doctor added 
that the World War II service and combat injuries to his legs 
were the primary source of much of his difficulty.  However, 
the doctor also noted that the veteran had passed away many 
years earlier, and that the doctor no longer had any of the 
veteran's treatment files to review.

In light of the information as outlined above, the Board, in 
an effort to assist the appellant in substantiating her 
claim, remanded the case for, among other development, a VA 
medical opinion addressing: the presence, etiology and onset 
of any vascular and/or cardiac pathology; whether it is at 
least as likely as not that any cardiac or vascular pathology 
was related to the veteran's service-connected disabilities 
of the left foot, left knee and right thigh; and whether any 
service-connected conditions contributed to the cause of the 
veteran's death.

After reviewing the veteran's file, the examiner noted that 
the veteran had been wounded during World War II, being shot 
in the right thigh, left knee, and left foot, from which the 
veteran had problems with scarring, cellulitis and 
thrombophlebitis of his legs.  The examiner noted that, as of 
1977, the veteran was found not to have any cardiac problems.  
In 1982, the veteran was admitted to the hospital, citing 
weakness and numbness, but all the tests were unremarkable 
and the veteran was thought to have had a TIA, which the 
examiner felt was likely to have been atherosclerotic emboli 
from the aorta.  The examiner also commented that the 
veteran's private doctor postulated that the veteran's 
vascular problems involving his legs may have contributed to 
his heart attack, but the examiner noted that the letter was 
only based on the doctor's memory of the veteran and not on 
any documented medical records.  The examiner concluded that 
based on his interpretation of the available medical records, 
it was less likely than not that the myocardial infarction 
that caused the veteran's death in 1985 was related to the 
previous gunshot wounds that he suffered in 1945.

Reviewing the evidence in its entirety, the only evidence 
connecting the veteran's service-connected injuries with the 
cause of his death is provided by a letter written many years 
after the veteran's death, indicating that in the opinion of 
the doctor, it was "certainly possible" that there was a 
link.  Unfortunately, the private doctor's opinion is simply 
too tenuous to connect the veteran's injuries to the cause of 
his death.  "Certainly possible" coveys that the two events 
could be related; however, to grant service connection, the 
evidence must show that it is at least as likely as not that 
the service-connected disabilities caused the veteran's 
death.  When presented with that very question, and after 
reviewing the veteran's claims file, including the possible 
nexus supplied by the veteran's private doctor, the VA 
examiner concluded that it was less likely than not that the 
veteran's death was caused by his service-connected 
disabilities.  

The Board sympathizes with the appellant's frustration that 
the private doctor's opinion she submitted is not enough to 
provide the requisite nexus between the veteran's 
disabilities and the cause of his death.  However, unless a 
medical doctor's opinion indicates that it is at least as 
likely as not that a veteran's death was caused, either 
directly or indirectly, by something that happened in 
service, the law prevents the Board from granting a claim.  

In this case, the private doctor's opinion that there was a 
possible connection was not strong enough to provide the 
required nexus; however, because it suggested a possible -- 
albeit medically unlikely, as acknowledged by the doctor 
himself -- explanation for cause of the veteran's death, the 
Board remanded this case for a second opinion to assist the 
appellant in developing evidence to support her claim.  
Unfortunately, the VA opinion obtained also did not provide 
the required nexus evidence upon which to grant the claim.  
Rather, the physician found it less likely than not that the 
cause of death was related to the veteran's service-connected 
disabilities.
 
Given the VA physician's opinion and the medical evidence of 
record, the Board finds that the preponderance of evidence is 
against this claim, and, as such, reasonable doubt cannot be 
resolved in the veteran's favor.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Accordingly, the Board finds that the 
veteran's death was not caused by a service-connected 
disability.


II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
January 2002 and January 2004.  Since these letters fully 
provided notice of elements (1), (2), (3) and (4), see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  With respect 
to element (4), the Board notes that the RO's 2004 letter 
specifically requested that the appellant send any medical 
evidence to VA in her possession that pertains to the claim, 
and there is no allegation from the appellant that she has 
any evidence in her possession that is needed for a full and 
fair adjudication of this claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOC (SSOC), the appellant was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
She was also supplied with the complete text of 38 C.F.R. 
§ 3.159 in the January 2003 SOC.  Furthermore, the appellant 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, the RO made efforts 
to obtain records, and the Board remanded this appeal in 2004 
in a further attempt to assist the appellant in developing 
evidence to support her claim.  Unfortunately, given the 
passage of time since the veteran's death, neither VA nor the 
appellant has met with much success in obtaining missing 
records.  For example, the veteran's Social Security records 
have since been destroyed.  In response to VA's request for 
information and authorization to obtain additional records, 
the appellant indicated that as of March 2004, she did not 
have any new evidence to submit, as she had been informed 
that all the private and VA medical records had been 
destroyed.  Without authorization to obtain private records, 
VA cannot assist the appellant further in obtaining such 
records.  As for federal records, VA has attempted to obtain 
such records to the extent that the available information and 
authorization has permitted.  Given the appellant's March 
2004 statement, the Board is not aware of any basis for 
speculating that additional relevant private or VA treatment 
records exist that have not been obtained.  Additionally, in 
an effort to assist the appellant in substantiating her 
claim, VA obtained a medical opinion to determine if there 
was a medical link between the veteran's service-connected 
disabilities and his death.  The appellant was also offered 
an opportunity to testify before the Board, but she declined.


Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


